Information Disclosure Statement
The information disclosure statement filed January 14, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lists a reference, a US 6196626 to Goebel et, that does not exist in the US patent database.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they show just one arcuate coupling segment 15/71, thus failing to show arcuate coupling segments being arranged in a ring with adjacent segments being arranged end to end to form the coupling 11, as recited in claims 1 & 11.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Each of claims 1 & 11 recites the limitation, “arcuate coupling segments being arranged in a ring with adjacent segments being arranged end to end to form the coupling”.  However, the specification fails to disclose how to join together arcuate coupling segments so as to form a coupling capable of transmitting torque between two shafts.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 11-13, 15, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faust, DE 1 066 061.  Faust shows a coupling for transmitting torque between two shafts (1, 2), comprising::
arcuate coupling segments (one shown) with ends extending generally parallel to the coupling center axis and arcuate portions extending between the ends, the arcuate coupling segments being arranged in a ring with adjacent segments being arranged end to end to form the coupling, each coupling segment comprising a first shoe (4) adapted to be operatively attached to one of the shafts and a second shoe (4) adapted to be operatively attached to the other shaft, the coupling segments each having an inside surface with an inside diameter and an outside surface with an outside diameter; and
each coupling segment comprising elastomer material (3) extending between the first and second shoes and in contact with portions of the inside surface and the outside surface of each of the first and second shoes, the elastomer material having an outer portion that extends radially outward from the first shoe, extends axially and extends radially inward to the second shoe and an inner portion that extends radially inward from the first shoe, extends axially and extends radially outward to the second shoe,
wherein the elastomer material further comprises an arcuate cavity located between the inner and outer portions,

wherein the cavity has a radial dimension and an axial dimension, the radial dimension being at least 30%  greater than the axial dimension.

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faust.  Faust does not expressly disclose the elastomer material (3) has a durometer of Shore A 85-90.  
However, it would have been obvious to one having ordinary skill in the art to have the elastomer material (3) with a durometer of Shore A 85-90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Whitehouse and Muller disclose a coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679